[Cite as State v. Bell, 2022-Ohio-2335.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 PORTAGE COUNTY

STATE OF OHIO,                                        CASE NO. 2021-P-0097

                 Plaintiff-Appellee,
                                                      Criminal Appeal from the
         -v-                                          Municipal Court, Kent Division

ASHLIE R. BELL,
                                                      Trial Court No. 2019 CRB 00756 K
                 Defendant-Appellant.


                                               OPINION

                                           Decided: July 5, 2022
                                           Judgment: Affirmed


Victor V. Vigluicci, Portage County Prosecutor, and Pamela J. Holder, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

Charles Tyler, Sr., 137 South Main Street, Suite 206, Akron, OH 44308 (For Defendant-
Appellant).



THOMAS R. WRIGHT, P.J.

        {¶1}     Appellant, Ashlie R. Bell, appeals the decision overruling her petition for

postconviction relief. We affirm.

        {¶2}     In 2019, a four-year-old nonverbal autistic student was part of an integrated

pre-kindergarten classroom taught by Bell at Brimfield Elementary.                 Following two

incidents that occurred between Bell and the child in February 2019, which resulted in

injuries to the child, Bell was charged with misdemeanor offenses. In 2020, after a bench
trial, Bell was convicted of assault (R.C. 2903.13(A)) and child endangering (R.C.

2919.22(B)(1)).

       {¶3}   On appeal, this court affirmed the finding of guilt as to assault, reversed and

vacated the child endangering conviction, and remanded for resentencing. State v. Bell,

11th Dist. Portage No. 2020-P-0060, 2021-Ohio-899.

       {¶4}   On July 26, 2021, Bell filed a petition for postconviction relief claiming a due

process violation in that the state failed to provide exculpatory evidence with

impeachment value at trial.       Specifically, Bell alleged that during a deposition in a

subsequent civil case, the defense was made aware of a notebook that was used by

school officials, including Bell, to communicate with each other and to the child’s parents

regarding any injuries the child obtained or self-inflicted while at school. Bell claimed the

contents of the notebook are contemporaneous to the incidents at issue and directly

contradict witness testimony as well as the parents’ knowledge regarding the child’s

injuries.

       {¶5}   The prosecutor was in possession of the notebook before trial, but the

defense alleges it was not produced in discovery. Appellate counsel acknowledges,

however, that the defense was aware of the notebook during trial, as testimony was

elicited from the child’s father about its contents. Defense counsel did not request a copy

of the notebook or a continuance of trial.

       {¶6}   Following a hearing, the trial court resentenced Bell and overruled her

petition for postconviction relief.

       {¶7}   Bell advances one assignment of error:

              The trial court committed error in denying the appellant’s
              motion for post-conviction relief when it held that the defense
                                              2

Case No. 2021-P-0097
              did not meet its burden of showing that there was a denial of
              due process from the prosecutor’s failure to produce the
              notebook to the defense during discovery.

       {¶8}   A petition for postconviction relief may be filed by “[a]ny person who has

been convicted of a criminal offense * * * and who claims that there was such a denial or

infringement of the person’s rights as to render the judgment void or voidable under the

Ohio Constitution or the Constitution of the United States[.]” R.C. 2953.21(A)(1)(a). We

generally apply an abuse of discretion standard to our review of a trial court’s decision to

deny a petition for postconviction relief. State v. Miller, 11th Dist. Lake No. 2018-L-055,

2018-Ohio-5192, ¶ 12, citing State v. Gondor, 112 Ohio St.3d 377, 2006-Ohio-6679, 860

N.E.2d 77, ¶ 58. However, “[w]e review constitutional questions de novo because they

are questions of law.” (Citations omitted.) State v. Wolford-Lee, 11th Dist. Lake Nos.

2017-L-122, et seq., 2018-Ohio-5064, ¶ 14.

       {¶9}   Bell claims it was error to deny her postconviction petition because the

prosecution denied her due process right to a fair trial by withholding favorable and

material evidence, contrary to Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d

215 (1963).

       {¶10} The Due Process Clause affords an accused a meaningful opportunity to

present a complete defense, including the preservation of and access to exculpatory

evidence. California v. Trombetta, 467 U.S. 479, 485, 104 S.Ct. 2528, 81 L.Ed.2d 413

(1984). As argued, the Due Process Clause protects a criminal defendant from being

convicted where the state fails to disclose material evidence. Id.; Brady at 87. “There

are three components of a true Brady violation: The evidence at issue must be favorable

to the accused, either because it is exculpatory, or because it is impeaching; that evidence

                                             3

Case No. 2021-P-0097
must have been suppressed by the State, either willfully or inadvertently; and prejudice

must have ensued.” Strickler v. Greene, 527 U.S. 263, 281-282, 119 S.Ct. 1936, 144

L.Ed. 286 (1999); see also United States v. Agurs, 427 U.S. 97, 110, 96 S.Ct. 2392, 49

L.Ed.2d 342 (1976) (“If the suppression of evidence results in constitutional error, it is

because of the character of the evidence, not the character of the prosecutor.”).

       {¶11} Regarding “materiality” or “ensuing prejudice,” the defendant must establish

that “‘there is a reasonable probability’ that the result of the trial would have been different

if the suppressed documents had been disclosed to the defense.” Strickler at 289. “‘[T]he

adjective is important. The question is not whether the defendant would more likely than

not have received a different verdict with the evidence, but whether in its absence he [or

she] received a fair trial, understood as a trial resulting in a verdict worthy of confidence.’”

Id. at 289-290, quoting Kyles v. Whitley, 514 U.S. 419, 434, 115 S.Ct. 1555, 131 L.Ed.2d

490 (1995). “[T]he question is whether ‘the favorable evidence could reasonably be taken

to put the whole case in such a different light as to undermine confidence in the verdict.’”

Strickler at 290, quoting Kyles at 435.

       {¶12} Bell first takes issue with certain matters raised by the trial court at the

hearing, specifically the fact that Bell was aware of and utilized the notebook and that

there was testimony at trial about the notebook.          These issues are not well taken,

however, as the ultimate basis for the trial court’s denial of the petition was that Bell did

not meet the “reasonable probability” standard of “materiality.”

       {¶13} Bell contends that she met this standard because, had she been provided

a copy of the notebook, she would have utilized its entries to impeach the state’s

witnesses as to the cause of the child’s injuries and corroborate her claim of innocence.

                                               4

Case No. 2021-P-0097
Appellate counsel admits, however, that the defense has never seen the contents of the

notebook. Further, the testimony Bell claims would have been impeached does not relate

to the eyewitness testimony of the two assault incidents of which Bell was convicted, but

to the vacated child endangerment charge. Regardless of the child’s propensity to injure

himself at other times, the state established the elements of assault by presenting

eyewitness testimony as to the two specific incidents that occurred between Bell and the

child.

         {¶14} “‘The mere possibility that an item of undisclosed information might have

helped the defense, or might have affected the outcome of the trial, does not establish

“materiality” in the constitutional sense.’” State v. Jackson, 57 Ohio St.3d 29, 33, 565

N.E.2d 549 (1991), quoting Agurs, 427 U.S. at 109-110.             “‘The proper standard of

materiality must reflect our overriding concern with the justice of the finding of guilt. * * *

This means that the omission must be evaluated in the context of the entire record. If

there is no reasonable doubt about guilt whether or not the additional evidence is

considered, there is no justification for a new trial.’” Jackson at 33, quoting Agurs at 112-

113.

         {¶15} Thus, assuming arguendo that the notebook was not provided to the

defense in discovery, we conclude Bell has not established that its omission, in the

context of the entire record, undermines confidence in the guilty verdict on the assault

charge entered following the bench trial. Nor has she established that the contents of the

notebook are exculpatory or would impeach the state’s witnesses. Accordingly, the trial

court did not abuse its discretion when denying Bell’s petition for postconviction relief.

         {¶16} Bell’s sole assignment of error is without merit.

                                              5

Case No. 2021-P-0097
      {¶17} The judgment of the Portage County Municipal Court, Kent Division, is

affirmed.




CYNTHIA WESTCOTT RICE, J.,

MATT LYNCH, J.,

concur.




                                       6

Case No. 2021-P-0097